 1   KEITH D. CHIDLAW, Bar No. 133604
     SCHUERING ZIMMERMAN & DOYLE, LLP
 2 400 University Avenue
   Sacramento, California 95825-6502
 3 (916) 567-0400
   FAX: 568-0400
 4
   Attorneys for Defendants BEHRING FAMILY, LLC; ANN B. MONTGOMERY, Trustee of
 5 the ANN B. MONTGOMERY 2007 Trust dated January 17, 2007
 6
                       IN THE UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF CALIFORNIA

 8
     LENORA LEE,                                       )   No.   2:19-cv-01671-WBS-EFB
 9                                                     )
                  Plaintiff,                           )   STIPULATION TO EXTEND
10 vs.                                                 )   DATE TO COMPLETE
                                                       )   VOLUNTARY DISPUTE
                                                       )   RESOLUTION PROGRAM;
11 UNIVERSITY INN CHICO, LLC; BEHRING                  )   ORDER
   FAMILY, LLC; and, ANN B.                            )
12 MONTGOMERY, TRUSTEE OF THE ANN                      )
   B. MONTGOMERY TRUST DATED                           )
13 JANUARY 17, 2007, et al.,                           )   Honorable William B. Shubb
                                                       )
14                Defendants.                         _)
             ______________________________________
15
16         On December 27, 2019, the court referred this matter to a Voluntary Dispute
17
     Resolution Program (“VDRP”) and stayed the action. The court ordered VDRP to be
18
     completed by March 9, 2020, and set a Status (Pretrial Scheduling) Conference for
19
20 April 13, 2020. The parties subsequently selected Rick Morin to serve as the VDRP
21 Neutral and selected a date to conduct the VDRP session. However, due to the
22
     illness of plaintiff’s attorney J.D. Zink, the VDRP could not be completed by March 9,
23
     2020. As such, the parties submitted a Stipulation to the court on March 4, 2020,
24
25 requesting that the court continue the date to complete VDRP until April 20, 2020.
26         On March 5, 2020, the court signed an order extending the completion date
27
28              STIPULATION TO EXTEND DATE TO COMPLETE AND ORDER
 1 for VDRP to April 20, 2020, and reset the Status (Pretrial Scheduling) Conference to
 2
     May 26, 2020.
 3
           Since the March 5, 2020, order was issued, the COVID-19 pandemic has
 4
 5 occurred. The parties and neutral have discussed whether to proceed with the
 6 VDRP by video. The consensus among counsel is that in person attendance at the
 7
     VDRP will greatly increase the chances of resolution. However, given the current
 8
     stay-at-home directives, the parties seek an additional 60 day continuance to
 9
10 complete the VDRP.
11         Therefore, the parties hereto, by their attorneys of record, stipulate to
12
     continue the date to complete the VDRP to June 19, 2020. The reason for this
13
     stipulation is due to the COVID-19 pandemic and the stay-at-home orders in place.
14
15         It is so stipulated.
16 Dated: 4/7/20                      ZINK & LENZI
17
                                      By: ___/s/ J.D. Zink___________________
18                                           J.D. Zink
19                                           Attorneys for Plaintiff LENORA LEE

20 Dated: 4/7/20                      DISABLED ADVOCACY GROUP, APLC
21
22
                                      By: ___/s/ Scottlynn J. Hubbard
23                                           Scottlynn J Hubbard
24                                           Attorneys for Plaintiff LENORA LEE

25 Dated: 4/7/20                      MURO & LAMPE, INC.
26
27
28              STIPULATION TO EXTEND DATE TO COMPLETE AND ORDER
 1
                                    By: ____/s/ Veronica Philipp____________
 2
                                           Veronica Philipp
 3                                         Attorneys for Defendant University Inn
                                           Chico, LLC
 4
 5
 6 Dated: 4/7/20                    SCHUERING ZIMMERMAN & DOYLE, LLC
 7
 8                                  By: ____/s/ Keith D. Chidlaw____________
                                           Keith D. Chidlaw
 9                                         Attorneys for Defendants BEHRING FAMILY,
                                           LLC; ANN B. MONTGOMERY, Trustee of the
10                                         ANN B. MONTGOMERY 2007 Trust dated
                                           January 17, 2007
11
                                          ORDER
12
           Good cause having been shown, the date by which the Voluntary Dispute
13
14 Resolution Program is to be complete is reset to June 19, 2020. No later than five
15 days after completion of the Voluntary Dispute Resolution Program session, the
16
   parties shall file a joint statement indicating whether settlement was reached. The
17
18 court hereby RESETS the Status (Pretrial Scheduling) Conference for August 3,
19 2020 at 1:30 p.m. If a settlement is not reached, the parties shall submit an
20
     Amended Joint Status Report no later than July 20, 2020.
21
22 Dated: April 8, 2020
23
24
25
26
27
28              STIPULATION TO EXTEND DATE TO COMPLETE AND ORDER
